Citation Nr: 0603674	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  95-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, and from January 1969 to January 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that increased the evaluation assigned for the veteran's 
service-connected PTSD from 10 to 30 percent disabling.  A 
hearing was held before the undersigned Veterans Law Judge at 
the RO in February 1997 (i.e. a Travel Board hearing).  In 
January 1998, the Board remanded this matter to the RO for 
further development and adjudication.

In a March 2003 decision, the RO increased the evaluation 
assigned for the veteran's service-connected PTSD to 50 
percent disabling, and as such, the issue is as characterized 
above.  

Finally, the Board also notes that at the time of the January 
1998 remand, a claim of entitlement to service connection for 
slipping rib syndrome and a claim for a temporary total 
rating for compensation under the provisions of 38 C.F.R. 
§ 4.30, beyond February 29, 1992, were also in appellate 
status.  In a March 2003 decision, however, service 
connection was established for slipping rib syndrome and the 
temporary total evaluation was extended to October 1992, 
which is the maximum amount of time allowable under 38 C.F.R. 
§ 4.30.  As such, these issues are no longer in appellate 
status.  


FINDING OF FACT

The veteran's PTSD is primarily manifested by nightmares, 
some flashbacks, sleep difficulty, isolation, and anger; his 
PTSD results in no more than considerable industrial and 
social impairment, and no more than considerable difficulty 
in establishing and maintaining effective work and social 
relationships; there is no showing of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

The criteria for an evaluation higher than 50 percent for the 
veteran's service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Factual Background

The veteran and his representative contend that the veteran's 
PTSD is more disabling than currently evaluated.  Initially, 
the Board notes that the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA or the Act) and implementing 
regulations modified VA's duties to notify and assist 
claimants; however, this law also provides that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In a June 1993 Statement of the Case, as well as in February 
1995, July 1999, December 2004, and August 2005 Supplemental 
Statements of the Case, the veteran was advised of the laws 
and regulations pertaining to this claim.  Collectively, 
these documents informed him of the evidence of record and 
explained the reasons and bases for the decision rendered.  

In addition, the RO sent the veteran a letter dated in 
December 2002 that explained what was needed to establish an 
increased rating for a service connected disability.  This 
letter also informed the veteran of what evidence the RO 
would obtain and what he could do to help obtain additional 
evidence.  This letter also, essentially, requested that he 
provide any evidence in his possession that pertained to his 
claim.  

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of this claim, the notice was provided by the AOJ prior to 
the most recent adjudication of the claims (see the December 
2004 and August 2005 Supplemental Statements of the Case).  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  The Board thus finds 
that any error in the timing of the VCAA notice was not 
prejudicial to the veteran, and there is no reason in further 
delaying the adjudication of the claim decided herein.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); cf. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

With regard to the duty to assist, it is noted that 
throughout the course of this lengthy appeal period, 
voluminous VA and private medical records have been obtained 
and associated with the claims folder.  Records from the 
Social Security Administration (SSA) have also been 
associated with the claims folder.  The veteran was also 
afforded a Travel Board hearing, as noted above.  

Thus, on appellate review of this claim, the Board sees no 
areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.

A review of the record reflects that service connection was 
established for PTSD by an April 1988 RO decision.  This 
decision was based in part on information to the effect that 
the veteran served in combat while in the Republic of 
Vietnam, on information provided by the veteran regarding the 
stressful events he experienced, and on the report of a VA 
psychiatric examination.  An evaluation of 10 percent was 
assigned for the disorder.

In September 1992, the veteran filed a claim for an increased 
rating for his service-connected PTSD, and in the currently 
appealed RO decision dated in May 1993 the disability 
evaluation was increased to 30 percent.  In a March 2003 RO 
decision, the disability evaluation was increased to 50 
percent, based on evidence that will be discussed below.  In 
September 2004, a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 (2005) was assigned from March 
31, 2004 to April 30, 2005, based on a period of 
hospitalization, also discussed below.  

The evidence of record includes the report of a September 
1992 VA psychiatric examination, which reflects that the 
veteran had worked in construction for the previous 18 years 
up until a year ago after shoulder surgery.  Objectively, it 
was noted that the veteran was alert, tearful, angry, 
resentful, agitated, and tense while narrating the events of 
his life.  The veteran was diagnosed with PTSD.  

In February 1993, John W. Shepard, Ed. D., a private 
psychologist evaluated the veteran.  It was noted that the 
veteran last worked in August 1991 and that he claimed that 
military and civilian doctors advised him that he could not 
perform his job duties (he had been a plumber/steam fitter).  
During the course of the evaluation it was noted that the 
veteran's hygiene and grooming were good, and that his 
conversation was goal-oriented, quite coherent, relevant, and 
organized.  His affect was cautious and optimistic, and his 
mood was stable.  The veteran reported occasional nightmares 
and crying, and it was noted that suicidal ideation had never 
existed.  It was noted that he had not experienced mood 
swings or depressive episodes.

Further, it was indicated that the veteran was neither 
agitated nor anxious, and no panic attacks were reported.  
The veteran was oriented to person, place, and time, and his 
memory was intact.  It was noted that he had recently re-
enrolled in school and was seeking a graduate assistant 
position.  His daily activities included reading, studying, 
physical therapy, and attending classes.  As a result of this 
evaluation, the veteran was diagnosed with PTSD with a Global 
Assessment of Functioning Scale (GAF Scale) score of 55-60 
indicated.

In June 1993, a psychological evaluation was accomplished at 
the St. Charles Hospital, the report of which reflects that, 
at the time, the veteran had been married for over two 
decades and had a daughter, and that he had a support group 
of four to five Vietnam veterans.  At the time, he denied 
moodiness and irritability as well as suicidal ideation.  No 
problems with orientation, judgement, or insight were noted, 
and the veteran's thought content and nature of his cognitive 
patterns showed that he remained highly focused on his 
military experience.  The veteran did note that he had 
sleeping difficulty; and it was noted that the veteran had a 
college degree and was working as a teaching assistant while 
pursuing a Master's degree.  

Psychological testing showed that the veteran endorsed items 
that reflected a sense of psychological distress that was 
likely to be expressed in anxiety, interpersonal sensitivity, 
and suspiciousness.  The evaluator noted that the veteran 
appeared to have adapted to his PTSD and had been able to 
work and pursue a graduate degree.  

The report of a February 1994 VA psychiatric examination 
indicates that the veteran was married with an adult daughter 
and that he worked full-time as a teacher's assistant.  It 
was noted that the veteran was rather isolated but that he 
had a few close friends.  It was noted that he was out of 
work for the previous two years due to shoulder problems, and 
that he had some concentration problems in his current job.  

On mental status examination, the veteran's speech was clear 
and coherent with no loosening of associations.  His affect 
and mood were angry, cognition grossly intact, and he 
reported hearing sounds related to combat.  The veteran 
denied a depressed mood and admitted to angry thoughts but 
noted that he had not acted on these thoughts.  The veteran 
was diagnosed with a history of PTSD with current symptoms of 
chronic flashbacks, irritability, insomnia, and an inability 
to tolerate crowds.  The examiner noted that the veteran 
appeared to have some difficulty forming relationships 
secondary to PTSD symptoms but that he was able to maintain 
employment.  The examiner indicated that the veteran had PTSD 
with a moderate degree of symptoms.  

During the February 1997 Travel Board hearing, the veteran 
testified that he was still working as a graduate assistant, 
and that he was taking classes.  He also related that he 
lived with his wife and that he maintained a relationship 
with his adult daughter.  The veteran testified that he heard 
voices and shells during the night.

Another VA psychiatric examination was accomplished in 
February 1998, the report of which indicates that the veteran 
complained of anger, sleep difficulty, but indicated that he 
was not depressed.  The veteran indicated that he was 
unemployable due to a rib injury.  Objective findings 
included that the veteran was alert and fairly neat in 
appearance, that he spoke coherently and relevantly, and that 
he was quite paranoid.  His mood was not depressed, and he 
denied suicidal or homicidal ideation.  His affect was 
appropriate, and he indicated that he was in pain and could 
not function properly.  It was also noted that the veteran 
denied hallucinations but that he was delusional, very 
suspicious, and very paranoid.  The veteran was also oriented 
to time, place, and person, and his memory was not impaired.  
His judgement and insight were fair.  As a result of this 
examination, the veteran was diagnosed with PTSD, and a GAF 
score of 45 was indicated.    

The report of an April 2002 VA psychiatric examination 
reflects that the veteran reported psychiatric symptoms 
including sleep difficulty and nightmares.  He related that 
he was now working in construction, and that he had problems 
in crowds and during confrontations.  He described avoiding 
people and relationships.  On mental status examination, the 
veteran was neatly groomed, cooperative, and appropriate.  
His speech was normal in tone and rate, and his mood was 
somber and stoic.  The veteran's affect was restrictive 
although he was tearful at times, and he reported having 
intrusive memories and hearing and smelling things.  He 
denied suicidal and homicidal thoughts.  He described startle 
responses.  

As a result of this examination, the veteran was diagnosed 
with PTSD.  It was noted that he was presently unemployed (he 
had been apparently laid off as the construction job he was 
on was winding down) and a GAF score of 53 was indicated.  It 
was noted that this score showed a moderate level of 
impairment due to the presence of psychosocial symptoms such 
as flat affect, having very few relationships, conflicts with 
coworkers, and occasionally being unable to keep a job.  

VA outpatient treatment records dated in July 2003 reflect 
that the veteran presented with complaints of nightmares, 
flashbacks, and anger.  He reported mood swings, and that he 
had held 60-70 jobs.  He reported that he startles easily and 
that he hears mortar rounds.  The veteran noted that he was 
paranoid.  He had no suicidal or violent ideation.  On mental 
status examination, the veteran was alert, attentive, and 
oriented, somewhat cooperative and sarcastic, and his speech 
was normal.  His mood was angry and his affect congruent with 
his mood.  He was diagnosed with PTSD and a GAF score of 53 
was indicated.  Similar complaints were noted in outpatient 
treatment records dated in September, October, and November 
2003.   

VA therapy records dated in January 2004 indicate that a 
psycho-social assessment was conducted and showed that the 
veteran reported sleep difficulty, flashbacks of combat, 
anger, and problems dealing with others.  He was diagnosed 
with PTSD and a GAF score of 40 was indicated at the time.

As alluded to above, the veteran was hospitalized in a VA 
facility from March 31, 2004 to April 23, 2004, due to 
symptoms of his PTSD.  Specifically, on admission he 
complained of sleep difficulty with nightmares, flashbacks, 
anger control problems, isolating himself, and being 
hypervigilant.  He did not have any suicidal or homicidal 
ideations at the time, however.  On mental status examination 
the veteran was alert, oriented, cooperative, but his mood 
was dysphoric and affect was congruent to his mood.  He had 
no cognitive impairment and his speech was coherent.  While 
hospitalized, the veteran received both group and individual 
therapy.  A GAF score of 55 was indicated in April 2004, a 
few days after the veteran was discharged from the hospital 
(as a result of a "PTSD consultation").  

Outpatient treatment records from a VA mental health clinic 
reflect that the veteran presented in May 2004 with 
nightmares, night sweats, and broken sleep.  He also 
complained of flashbacks, and described his mood as isolated.  
The veteran noted a high anxiety level and that he was angry, 
but that he was not depressed.   

July 2004 outpatient treatment records reflect that the 
veteran was pleasant and intelligent, and that he experienced 
nightmares and flashbacks.  It was noted that he was angry, 
socially isolated, and paranoid.  He was diagnosed with PTSD, 
and a GAF score of 57 was assigned at that time.  Group 
therapy notes dated from August to November 2004 reflect the 
veteran's ongoing complaints of nightmares, flashbacks, and 
distress.   

Analysis

As noted above, the veteran and his representative contend 
that the veteran's PTSD is more disabling than currently 
evaluated.  In general, disability evaluations are assigned 
by applying a schedule of ratings that represent, as far as 
can practically be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

By regulatory amendment, effective on November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 50 percent evaluation was appropriate where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent rating was warranted for a severely impaired ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was contemplated where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
for totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or for demonstrable inability to obtain or 
retain employment.

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent rating is 
appropriate where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a 70 percent evaluation is contemplated where 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. Assignment of a 100 percent 
evaluation is contemplated where there is a showing of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives own occupation, or own name.

That said, applying the relevant evidence of record to the 
old criteria used in evaluating PTSD, the Board finds that it 
has not been shown that the veteran's PTSD produces more than 
a considerable (50 percent) degree of industrial impairment.  
The veteran's disability can not be characterized as 
producing severe impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and it has not been shown that psychoneurotic symptoms are of 
such severity and persistence that there is (or was) a severe 
impairment to obtain or retain employment.  

In fact, while it is indicated that through the years the 
veteran has had difficulty sleeping, has been at times angry, 
avoids crowds, and has experienced nightmares and some 
flashbacks, among other things, he has also been cooperative, 
alert, oriented, has never experienced suicidal ideation, and 
has engaged in effective relationships (including with his 
spouse and daughter).  Further, the relevant objective 
evidence does not suggest that the veteran is severely 
impaired from obtaining employment due to his PTSD.  In fact, 
he has held a job in construction and as a teaching 
assistant, and it has not been objectively indicated that he 
was separated from either job (or otherwise unable to procure 
a job) due to the manifestations of his PTSD.  

The Board also finds that an evaluation higher than 50 
percent is not warranted under the revised rating criteria.  
Regarding these criteria, the evidence does not in any way 
demonstrate that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

Again, although the evidence documents the veteran's 
complaints of nightmares, depression, flashbacks, sleep 
disturbance, and anger, there are no reports of suicidal 
ideation (with or without plan or intent), he maintains 
apparent healthy relationships, including with his wife and 
daughter, engages in activity daily, continues to be alert 
and cooperative, and is oriented.  Furthermore, even though 
his mood was recently described as dysphoric, his memory is 
good.  It is also clear that he veteran maintains appropriate 
hygiene.  

The Board recognizes that a GAF score of 40 was noted in a 
January 2004 therapy record, which, according to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), is indicative 
of some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  The GAF scores are intended 
to reflect "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 91995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (citing the 
DSM-IV, p. 32).  

However, this is just one piece of information to be 
examined, and the Board is obligated to review all pertinent 
evidence and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Here, the evidence does not demonstrate that the 
veteran has ever been suicidal, and it is clear that the 
veteran's PTSD does not cause major impairment in several 
areas, such as school and family relations.

Further, more recently, a GAF score of 55 was noted (in April 
2004 just after the veteran was released from a VA hospital) 
and a score of 57 was assigned in July 2004; such scores, 
according to the DSM-IV, are indicative of moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  These criteria are more representative of the 
manifestations of the veteran's service-connected PTSD, as 
described above.  

In conclusion, the Board finds that the evidence establishes 
that the veteran's PTSD is not shown to be more than 50 
percent disabling under either the former or revised 
applicable schedular criteria.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

The appeal is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


